Citation Nr: 0115825	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-19 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a low 
back injury.  

2.  Entitlement to service connection for a low back 
disability, defined as a small broad-based L4-5 disc 
prolapse, secondary to service-connected residuals of a right 
leg injury, including a scar.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from January 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefits 
sought on appeal.  


FINDINGS OF FACT

1.  In September 1997, the RO denied service connection for 
residuals of a low back injury.  The appellant did not 
perfect an appeal of that decision.  

2.  The evidence added to the record is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for residuals of a low back injury.  


CONCLUSION OF LAW

The additional evidence received since the RO's September 
1997 decision, which denied service connection for residuals 
of a low back injury, is new and material; thus, the 
requirements to reopen the appellant's claim of entitlement 
to service connection for residuals of a low back injury have 
been met.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

Furthermore, where an appellant served continuously 90 days 
or more during a period of war or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

In the present appeal, the evidence of record at the time of 
the September 1997 decision may be briefly summarized.  A 
review of the service medical records reflect that the 
appellant reported a history of back problems during his 
preinduction examination in September 1968.  The examiner 
noted the appellant complained of a history of lumbosacral 
pain.  It was noted that clinical findings on examination at 
that time were normal.  Subsequent service medical records 
disclose that the appellant was seen in February 1970 for a 
puncture wound to his right leg, sustained when he was 
swinging from a line aboard ship.  A March 1970 clinical 
notation indicated that the appellant had been placed on 
light duty since that incident, and presented for follow-up 
evaluation with complaints of back pain on bending and 
turning.  He was continued on light duty.  When seen later 
that month, the appellant reported continued complaints of 
low back pain on bending.  On separation examination in 
September 1970, the appellant's spine was evaluated as 
normal.  

Post-service medical records, dated from March 1987 to August 
1992, document intermittent clinical visits and periods of 
hospitalization for complaints of chronic low back pain.  
During hospitalizations between July 1989 and March 1992 for 
evaluation of, and treatment for, complaints of back pain, 
the appellant reported having a history of chronic back pain.  
The medical reports also reflect that the appellant sustained 
injuries to his low back in conjunction with an industrial 
accident in 1988, during which he reportedly slipped and 
fell.  He also described prior back pain related to 
performance of his work duties which required continuous 
flexion and extension of the lumbar spine.  Diagnostic 
studies revealed degenerative disk disease of L4-5 and L5-S1, 
and were suggestive of disc herniation.  The treatment course 
included epidural steroid injections for the appellant's 
continued complaints of pain.  The appellant was evaluated 
with lumbar disc syndrome, and chronic lumbar spine pain.  It 
was opined that the appellant's complaints of back pain was 
largely due to a mechanical component and to his weight.  

A general VA examination was conducted in August 1992.  At 
that time, the appellant reported a history of lower back 
pain.  The appellant reported that he sustained a work 
related lifting injury to his back in 1988.  He reported 
progressive symptoms since that time, to include lower back 
pain with difficulty lifting, standing, and sitting for 
prolonged periods.  Examination was significant for some 
tenderness to percussion of the lower lumbar area.  X-ray 
studies of the lumbar spine were normal.  The medical 
examination report referenced a diagnostic impression of 
herniated disc L5, S1 with left sciatic symptoms 
progressively worsening and interfering with prolonged 
standing, walking, bending, stooping, or lifting.  

A September 1994 medical statement indicated that the 
appellant's history was significant for chronic low back 
pain.  The appellant reported the onset of his back pain in 
1970, with subsequent injury to his back in 1988.  He was 
evaluated with decreased flexion of the lumbar spine.  It was 
noted that lumbar CT myelogram revealed degenerative disc 
disease, with bulging at the L4-5 and L5-S1 disc space.  The 
diagnostic impression included findings of degenerative disc 
disease of the lumbar spine, and chronic low back pain 
syndrome. 

In a July 1995 statement, the appellant's private physician 
indicated that the appellant had been regularly seen since 
1981 for treatment of low back pain.  It was noted that the 
appellant initially injured his back in 1970, and suffered 
reinjury to his back in 1988.  

During VA spine examination in November 1995, the appellant 
reported having sustained an injury to his back during 
service in 1970, with continued symptoms of back pain 
following his release from service.  He indicated that he 
again injured his back in 1988 during an industrial accident.  
He reported symptoms of pain and weakness associated with his 
lower back.  He described symptoms of difficulty walking in 
excess of 20 feet, sitting in upright position, and resting 
at night without his feet elevated.  Physical examination 
showed tenderness over the lumbosacral joint to deep 
palpation.  The examiner observed no postural abnormalities 
and noted that the musculature of the appellant's back was 
consistent with his age.  The examiner also noted that there 
was objective evidence of pain on motion of the lumbar spine 
during range of motion studies.  There were no localizing 
neurological signs detected on examination.  X-ray studies of 
the lumbar spine revealed no bony abnormality.  The 
diagnostic impression was chronic lumbosacral strain.  

By rating action, dated in September 1997, service connection 
for residuals of a low back injury was denied.  At that time, 
the RO determined that the evidence did not demonstrate that 
a chronic low back disorder was incurred in or aggravated 
during service.  The appellant was notified of this decision 
and of his appellate rights.  He did not perfect an appeal of 
that decision.  Accordingly, the September 1997 decision is 
final.  38 U.S.C.A. § 7105.  

However, the appellant may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2000).  New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  A claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512, 513 
(1992).  However, that evidence must be competent in order 
for the presumption to attach.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

The evidence received since the September 1997 decision 
includes the appellant's repeated contentions that he 
incurred a low back disability during his active military 
duty, duplicate copies of a service medical record and a 
November 1995 VA spine examination report which were 
previously on file, copies of documents related to the 
appellant's workmen's compensation claim, a copy of the 
decision awarding him Social Security Administration (SSA) 
disability benefits, and VA and private medical records dated 
from 1995 to 2000 which reflect treatment for chronic low 
back pain.  

Specifically, according to a December 1990 order of final 
judgment issued in the appellant's workmen's compensation 
claim, a state circuit court determined that the evidence 
presented did not reasonably demonstrate that the appellant's 
current disabling conditions arose out of industrial 
accidents occurring during the course of his employment in 
July 1988 and July 1989.  Additionally, a May 1993 decision 
by the SSA awarded the appellant disability benefits based 
upon a finding that he was disabled due to degenerative disk 
disease, low back pain, obesity, depression, an anxiety 
disorder, and low average intelligence.  

According to the additional medical records received after 
the RO's September 1997 rating action, a September 1995 
radiology report of a computed tomography scan taken of the 
appellant's lumbar spine revealed small broad-based L4-5 disc 
prolapse.  Osseous abnormalities and spondylosis were not 
detected.  

In a March 1998 private medical statement, the appellant's 
private physician explained that the appellant's main low 
back disability "appears to be related to [the] injury 
sustained while lifting at Dunlap tire."  However, the 
physician also noted the appellant's history of low back pain 
prior to his employment at this company.  In particular, the 
physician stated that the veteran's history of low back pain 
"goes back to at least March 1970 when he complained of low 
back . . . [pain on] at least two occasions while in 
service."  The physician expressed his opinion that, in his 
experience[,] a person with pre-existing low back pain . . . 
[is] more apt to incur further problems with . . . [his or 
her] back with the passing of time."  

Additionally, in an April 2000 statement, this physician 
noted that the appellant sustained an injury to his lower 
back in 1970 in conjunction with an injury to his right leg.  
The physician indicated that, while the appellant has 
residual scarring of the right leg, "most of his problem 
appears to be related to his back."  The physician also 
explained that the appellant reinjured his back in July 1988 
in connection with a work related injury and that x-ray 
studies conducted at that time revealed degenerative disk 
disease at L4-5 and L5-S1.  The physician expressed his 
opinion that these radiographic findings "would not have 
developed suddenly."  The physician stated that the 
appellant continues to have major problems with his lower 
back and that his diagnosis is chronic low back pain syndrome 
with exacerbations and degenerative disk disease of the lower 
lumbosacral spine.  

To summarize, as previously noted, the RO denied the 
appellant's claim for service connection for residuals of a 
low back injury in an unperfected rating decision of 
September 1997.  That determination was based on a finding 
that the medical evidence of record did not establish that a 
low back disorder was incurred in or aggravated during 
service and, thus, was not shown to be of service origin.  

Significantly, the newly submitted medical evidence shows 
that the appellant currently has a chronic low back disorder, 
diagnosed as degenerative disc disease at L4-5 and L5- S1 and 
chronic low back pain syndrome.  Evidence submitted in 
connection with the present appeal includes medical opinions 
dated in March 1998 and April 2000 from the appellant's 
treating physician.  In the March 1998 statement, this 
physician explained that the appellant had a history of low 
back pain prior to his post-service low back injury at his 
place of employment and that, in fact, the appellant's 
history of low back pain "goes back to at least March 1970 
when he complained of low back . . . [pain on] at least two 
occasions while in service."  The physician also expressed 
his opinion that, in his experience[,] a person with pre-
existing low back pain . . . [is] more apt to incur further 
problems with . . . [his or her] back with the passing of 
time."  Subsequently, in the April 2000 statement, the 
physician expressed his opinion that the degenerative disc 
disease at L4-5 and L5-S1	, which was shown on x-rays taken 
after the appellant's July 1988 work-related injury, "would 
not have developed suddenly."  

These documents clinically confirm for the first time the 
presence of a low back disability defined as degenerative 
disc disease at L4-5 and L5-S1 and chronic low back pain 
syndrome as well as a possible association between this 
condition and the veteran's active military duty.  The Board 
finds, therefore, that these records provide evidence which 
bears directly and substantially upon the specific matter 
under consideration, is so significant that it must be 
considered to decide fairly the merits of this service 
connection claim, and was not considered by the RO when it 
rendered its last final denial in September 1997.  For these 
reasons, the Board concludes that new and material evidence 
has been received.  Consequently, the claim for service 
connection for residuals of a low back injury is reopened.  


ORDER

Having submitted new and material evidence to reopen the 
claim for entitlement to service connection for residuals of 
a low back injury, the appeal, to this extent only, is 
granted.  


REMAND

A claim that has been properly reopened requires a decision 
based upon a de novo review of the record.  It is the opinion 
of the Board that due process requirements necessitate a de 
novo review by the RO with regard to the issue of entitlement 
to service connection for residuals of a low back injury.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

As indicated, under pertinent law and VA regulations, service 
connection may be granted for a disability which was incurred 
in or aggravated during service.  38 U.S.C.A. § 1110 (West 
1991); see also Degmetich v. Brown, 104 F.3d 1328, 1331-32 
(Fed. Cir. 1997).  Notwithstanding a lack of diagnosis of 
disease during service, service connection may be granted for 
a disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

Additionally, the Board notes that, with regard to the 
appellant's secondary service connection claim, the Court in 
Allen v. Brown, 7 Vet. App. 439 (1995) held that service 
connection may be granted on a secondary basis for a 
disability which was not only proximately due to or the 
result of a service-connected condition, but could also be 
granted where a service-connected disability had aggravated a 
nonservice-connected disability, with compensation being paid 
for the amount of disability which exceeded the "degree of 
disability existing prior to the aggravation."  See also, 
38 C.F.R. § 3.310(a) (2000).  

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In particular, the appellant contends that his claimed low 
back disability was incurred in service.  During VA 
examinations in August 1992 and November 1995, he was 
evaluated for a low back disability.  He reported that he 
sustained an injury to his lower back during service, that he 
experienced chronic pain since then, and that he reinjured 
his back during an industrial accident in 1988.  He described 
progressive symptomatology.  VA examiners, in conjunction 
with these examinations, did not offer opinions with respect 
to the etiology of the appellant's claimed lower back 
disability.

Controlling case law indicates that, where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to develop facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  Following a considered review of the assembled 
evidence of record in the present case, the Board finds that 
relevant facts require further development.  Specifically, 
the Board finds that a contemporaneous and thorough VA 
examination and medical opinion would assist the Board in 
clarifying the nature and etiology of the appellant's claimed 
low back disability and would be instructive with regard to 
the appropriate disposition of the issues submitted for 
appellate consideration.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

Moreover, the appellant has indicated that he is in receipt 
of disability benefits from the SSA.  In fact, a copy of the 
decision granting him SSA disability benefits has been 
obtained and associated with the claims folder.  However, the 
medical records upon which this award was based have not been 
associated with the claims file.  Also, the most recent 
records of treatment that the appellant received from his 
private physician are dated in 1994.  On remand, therefore, 
an attempt should be made to procure copies of records of any 
more recent treatment that the appellant has been accorded by 
this physician.  

Such supporting documentary evidence may contain relevant 
information, which may be pertinent to the appellant's claim.  
See, Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992) 
(there is a continuing obligation on VA to assist veterans in 
developing the facts of their claims throughout the entire 
administrative adjudication and this obligation includes the 
duty to obtain records regarding their medical history).  

Additionally, the Board notes that the statement of the case 
which was furnished to the appellant in August 2000 did not 
include the regulation relevant to his secondary service 
connection claim.  See, 38 C.F.R. § 3.310(a) (2000) (which 
stipulates that a disability which is proximately due to, or 
the result of, a service-connected disease or injury shall be 
service connected and that, when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition).  If the appellant's secondary service connection 
claim remains denied on remand, a supplemental statement of 
the case should be furnished to him that includes this 
pertinent regulation.  See, 38 C.F.R. §§ 19.29, 19.31 (2000).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  In particular, the RO should request the 
appellant to identify the names, addresses, 
and approximate dates of treatment for all 
health care providers (VA and private) who 
may possess additional records pertinent to 
his claims.  With any necessary authorization 
forms, the RO should attempt to obtain copies 
of those treatment records identified by the 
appellant which have not previously been 
associated with the claims file.  The Board 
is particularly interested in records of low 
back treatment that the appellant received 
between 1970 and 1979 as well as reports of 
such treatment that he has received since 
1994 from Dr. Terence T. Hart.  

3.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency, which pertain to a claim 
filed by the appellant for disability 
benefits.  The RO should obtain copies of 
the letters/notices of the May 1993 
award, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.  

4.  Following completion of the above, the 
appellant should be scheduled for a VA 
orthopedic examination in order to determine 
the nature and etiology of any diagnosed 
disability of his lumbar spine.  It is 
essential that the claims folder and a copy 
of this remand be provided to the examiner 
for review in conjunction with this 
examination.  All necessary testing, to 
include specialized studies, should be 
performed and the results reported in detail.  
In conjunction with a review of the claims 
folder and an examination of the appellant, 
the examiner is asked to render an opinion as 
to whether it is as likely as not that any 
lower back disability diagnosed, to include 
degenerative disc disease, is related to the 
appellant's service.  If not, the examiner 
should be asked to render an opinion as to 
whether it is as likely as not that any 
diagnosed low back disability is causally 
related to, or aggravated by, the service-
connected residuals of a right leg injury, 
including a scar.  See Allen v. Brown, 7 Vet. 
App. 430 (1995).  

5.  Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for residuals of a low back injury 
and entitlement to service connection for a 
low back disability, defined as a small 
broad-based L4-5 disc prolapse, secondary to 
service-connected residuals of a right leg 
injury, including a scar.  If the benefits 
sought on appeal remain denied, the appellant 
and his representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.   

The case should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion, legal or factual, 
as to the ultimate disposition warranted in this matter.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals



 



